 1
 2                                                       E-FILED 10/9/19
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   JEREMEY EDWARDS an individual,
     and on behalf of others similarly situated, Case No. 2:16-cv-09187-PSG-KS
12
                 Plaintiff,                  Honorable. Philip S. Gutierrez
13                                           Magistrate Karen L. Stevenson
                 v.
14                                      CLASS ACTION
     CHARTWELL STAFFING SERVICES,
15   INC. d/b/a CHARTWELL STAFFING      [PROPOSED] JUDGMENT
16   SOLUTIONS, a New York corporation;
     and DOES 1 through 50, inclusive,
17
                Defendants.
18
19
     CHARTWELL STAFFING SERVICES,
20   INC. d/b/a CHARTWELL STAFFING
     SOLUTIONS, a New York corporation,
21
                 Cross-Complainant,
22
                 v.
23
     AMERICAN FOOD PROCESSING &
24   PACKING, LLC d/b/a AVALON FOOD
25   PACKING, a California Limited
     Liability Company,
26
                 Cross-Defendant.
27
28


                                       JUDGMENT
 1         On August 27, 2018, this Court issued an order granting final approval of the
 2   Settlement Agreement between Plaintiff Jeremey Edwards, Defendant and Cross-
 3   Complainant CHARTWELL STAFFING SERVICES, INC. d/b/a CHARTWELL
 4   STAFFING SOLUTIONS, and Cross-Defendant AMERICAN FOOD PROCESSING
 5   & PACKING, LLC d/b/a AVALON FOOD PACKING (Dkt. No. 62).
 6         It is hereby ordered that judgment be entered against Cross-Defendant
 7   AMERICAN FOOD PROCESSING & PACKING, LLC d/b/a AVALON FOOD
 8   PACKING in the amount of $300,000.
 9
10   IT IS SO ORDERED.
11           10/8/19
     Dated: _______________                           ________________________
12                                                   Honorable Philip S. Gutierrez
                                                     United States District Judge
13   ____________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            1
                                        JUDGMENT
